[DO NOT PUBLISH]




              IN THE UNITED STATES COURT OF APPEALS
                                                          FILED
                      FOR THE ELEVENTH CIRCUIT   U.S. COURT OF APPEALS
                        ________________________   ELEVENTH CIRCUIT
                                                      MARCH 21, 2008
                                                    THOMAS K. KAHN
                              No. 07-14740
                                                         CLERK
                           Non-Argument Calendar
                         ________________________

                       D. C. Docket No. 07-00033-CR-1

UNITED STATES OF AMERICA,

                                                     Plaintiff-Appellee,

                                    versus

JOHNNY HOLLIS,

                                                     Defendant-Appellant.

                         ________________________

                 Appeal from the United States District Court
                    for the Southern District of Georgia
                      _________________________

                              (March 21, 2008)

Before BARKETT, HULL and PRYOR, Circuit Judges.

PER CURIAM:

     Brendan N. Fleming and James T. Jones, Jr., counsel for Johnny Hollis in
this direct criminal appeal, have moved to withdraw from further representation of

the appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87
S. Ct. 1396, 18 L. Ed. 2d 493 (1967). Our independent review of the entire record

reveals that counsel’s assessment of the relative merit of the appeal is correct.

Because independent examination of the entire record reveals no arguable issues of

merit, counsel’s motion to withdraw is GRANTED, and Hollis’s conviction and

sentence are AFFIRMED.




                                           2